NO. 07-09-0201-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL D

                               NOVEMBER 17, 2010

                        ______________________________


                            ANGELA LEE MCCLENDON,

                                                          Appellant

                                         v.

                              THE STATE OF TEXAS,

                                                    Appellee
                        _____________________________

          FROM THE 100th DISTRICT COURT OF CHILDRESS COUNTY;

                  NO. 5190; HON. STUART MESSER, PRESIDING
                       ______________________________

                             Memorandum Opinion
                        ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Angela Lee McClendon (appellant) appeals her conviction for possession of a

controlled substance. Through seven issues, appellant contends the trial court abused

its discretion when it found she had violated probation, adjudicated her guilty and

revoked her community supervision. We affirm.
                                          Background

       Appellant pled guilty to possession of a controlled substance and as part of the

plea agreement was placed on deferred adjudication. Subsequently, the State filed a

motion to adjudicate guilt. In its motion, the State alleged that appellant violated the

following conditions of probation:    1) failed to stay within the confines of the 100th

Judicial District which includes Carson, Childress, Collingsworth, Donley and Hall

counties, 2) to report monthly, 3) pay a monthly probation fee, 4) pay all costs of court,

and 5) appellant was to submit a written financial statement for the months she was

unable to meet her financial obligations. Appellant contends that the evidence is legally

and factually insufficient to support the aforementioned violations.

       Standard of Review

       We review an order revoking community supervision for an abuse of discretion.

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). The State has the

burden of showing by a preponderance of the evidence that the defendant committed a

violation of the conditions of community supervision. Cobb v. State, 851 S.W.2d 871,

873 (Tex. Crim. App. 1993). If the State fails to meet its burden of proof, the trial court

abuses its discretion by revoking community supervision.          Cardona v. State, 665
S.W.2d 492, 493-94 (Tex. Crim. App. 1984). The trial court is the sole judge of the

credibility of the witnesses and the weight to be given to their testimony, and the

evidence is reviewed in the light most favorable to the trial court's ruling. Id. at 493.

Proof of one violation of the conditions of community supervision is sufficient to support

a revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).




                                             2
       Analysis

       In regards to her contention that the evidence was insufficient to show that she

failed to remain within the confines of the 100th Judicial District, appellant claims that the

testimony by Marci Mills, who was her probation officer, does not rise to the level of

“preponderance of the evidence that Appellant left the 100th Judicial District without

permission to do so.” We disagree and overrule the issue.

       According to the record of the adjudication hearing, Marci Mills testified that

appellant had violated her probation when she left the counties of the 100th judicial

district and went to Fort Worth without permission.         Appellant did not present any

evidence contradicting this testimony. Therefore, the evidence was sufficient and the

trial court did not abuse its discretion in adjudicating appellant’s guilt. See Hendley v.

State, 783 S.W.2d 750, 752 (Tex. App.–Houston [1st Dist.] 1990, no pet.) (holding that

the evidence supported revocation where the probation officer testified to the violation

and there was no contrary evidence and no excuse given for the violation). We overrule

appellant’s first issue. And, since one ground suffices to support revocation, we need

not address appellant’s remaining issues.

       Accordingly, we affirm the judgment of the trial court.



                                                  Per Curiam



Do not publish.




                                              3